Citation Nr: 1031094	
Decision Date: 08/18/10    Archive Date: 08/24/10	

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1968.  He 
served in Vietnam from July 1967 until his separation from 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in San Diego, 
California, that denied entitlement to service connection for 
PTSD.  

A review of the entire evidence of record reveals that in 
November 2005, the Board, among other things, denied entitlement 
to service connection for PTSD.  The Veteran and his 
representative appealed the determination to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2007 a 
Joint Motion for Partial Remand (Joint Motion) was submitted to 
the Court.  It was indicated that the Veteran was no longer 
pursuing claims of entitlement to an increased rating for a low 
back disability, rated as 40 percent disabling, service 
connection for skin spots with burning irritation and blisters of 
the hands secondary to herbicide exposure, service connection for 
a rash on the head with loss of hair secondary to herbicide 
exposure, and denials of requests to reopen claims of entitlement 
to service connection to service connection for a right foot 
fungal infection secondary to herbicide exposure and headaches 
secondary to herbicide exposure.  In July 2007, the Court issued 
an Order granting the Joint Motion and remanding the part of the 
Board's decision that denied entitlement to service connection 
for PTSD.  In January 2008 the Board remanded the case for 
further development.  The requested actions were accomplished to 
the extent possible and the case has been returned to the Board 
for appellate review.  

Following review of the record, the issue of entitlement to 
service connection for a chronic acquired psychiatric disability 
other than PTSD is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the Veteran 
should further action be required.




FINDINGS OF FACT

1.  The Veteran has varying psychiatric diagnoses, including 
PTSD.

2.  The record does not include credible evidence supporting the 
occurrence of the Veteran's claimed inservice stressors.  

3.  The Veteran does not have PTSD as a result of reported 
inservice stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefines VA's duties to notify and assist a 
Veteran in the development of a claim.  VA regulations regarding 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The notice requirements for the VCAA apply to all elements of a 
service connection. These are: (1) Veterans status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

A review of the record reveals there has been substantially 
compliant notice provided to the Veteran over the years.  The 
Veteran has been informed repeatedly that he must provide more 
specific information with regard to his claimed stressful 
incidents.  In March 2008 he was asked to provide specific 
details of any stressful incident or incidents in service that 
resulted in his having PTSD.  He was asked to complete an 
enclosed questionnaire and to provide names of any private 
physicians who have treated him for PTSD since discharge.  He was 
also asked to provide information with regard to any treatment by 
VA for PTSD.  He was asked to provide any information in his 
possession that showed his assignment at any time during his tour 
in Vietnam to the 155th Helicopter Assault Team and to provide 
any information in his possession pertaining to his involvement 
in a reported helicopter crash that he claimed happened during 
his time in Vietnam.  He was emphatically advised that this 
information was vitally necessary and he had to be as specific as 
possible, because without such detailed information an adequate 
search for verifying information could not be conducted.  At 
best, the Veteran has been very vague in his response to requests 
for information.  He was notified as recently as May 2010 that 
the claim was being referred to the U.S. Joint Services Records 
Research Center (JSRRC) for assistance in verifying the claimed 
inservice stressors.  

The Board notes that the record shows the Veteran has been 
represented by a fully accredited service organization throughout 
the adjudication of the claim.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA has obtained service treatment records, service personnel 
records, and all identified post service private and VA treatment 
records.  The RO has attempted verification of the Veteran's 
claimed stressful incidents on a number of occasions and 
indicated that the Veteran has not provided sufficient detail to 
attempt further verification.  Of record is a lengthy May 2010 
memorandum from the AMC listing the various efforts that were 
made in order to obtain information necessary to corroborate the 
reported stressful events for the PTSD claim.  A listing was made 
of about 70 different actions that were taken by VA to help the 
Veteran corroborate his stressors.  The Board, for reasons 
discussed below, finds the Veteran's account of his stressors is 
not credible.  Accordingly, no further attempt at verification is 
necessary.    

Pertinent Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303.  

To establish a right to compensation for a current disability, a 
Veteran must show:  (1) The existence of a current disability; 
(2) inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Holton v. Shinseki, 557 F.3d 1362 (2009).  All three requirements 
must be met.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

The Veteran's service personnel records reflect that he served in 
Vietnam from September 5, 1967, to the end of July, 1968.  His 
principal duty assignment during that time was listed as a 
"logbook clerk" with the 575th Supply Company.  He then 
participated in the Vietnam Counteroffensive Phase III and the 
Sixth Campaign (Unnamed).  The Veteran has indicated that during 
his time in Vietnam, particularly in September 1967, he was 
assigned to the 155th Assault Helicopter Company.  However, 
despite repeated attempts to corroborate his assertion, there is 
no confirmation of record showing his assignment to the 155th at 
any time during his tenure in Vietnam from September 1967 to late 
July 1968.  

The Veteran has referred to involvement in a helicopter crash and 
he claims that he was in a coma for a number of hours and injured 
his neck, back, and fractured the leg in two places.  

However, the service treatment records do not refer to any 
mention of either leg being fractured.  The available records do 
disclose that in December 1965, while at Fort Gordon, Georgia, 
the Veteran was seen for a complaint of low back pain in the 
lumbosacral area.

The service treatment records are without reference to complaints 
and findings indicative of the presence of a disability involving 
either lower extremity.  An X-ray study of the lumbar spine done 
in May 1968 was interpreted as normal.  

In his report of medical history made in conjunction with 
separation examination in July 1968, the Veteran denied ever 
having had or having any disability at all.  He described his 
health as "excellent!!"  Clinical examination at that time was 
entirely normal. No mention whatsoever was made of fracturing the 
leg or involvement in a  helicopter crash. 

The post service medical evidence includes the report of a 
general medical examination and an orthopedic examination 
accorded the Veteran by VA in July 1969.  On a medical 
examination, the Veteran did not refer to having been injured or 
hospitalized at any time during his active service.  He 
complained primarily about pains through the lower part of the 
back and referred to pain radiating down both legs, especially 
the left lower extremity.  

On orthopedic examination, he stated that in March 1968 he fell 
and hurt his back.  He reported the incident, but indicated that 
he continued on duty.  In May 1968 he stated his reported 
sacroiliac pain and was seen at a dispensary.  No spasm was noted 
and the findings were essentially negative.  X-ray studies of the 
back at that time showed no abnormalities.  He was given pills 
and returned to duty.  He stated that since discharge from 
service in July 1968 he had experienced intermittent nonradiating 
discomfort in the low back.  He again made no reference 
whatsoever to any involvement in a helicopter crash or other 
incident in which he might have fractured his lower extremity.  
The diagnosis at that time was recurrent lumbar strain.

By rating decision dated in September 1969, service connection 
for lumbosacral strain was granted.  A noncompensable evaluation 
was assigned, effective July 29, 1968.  

Additional post service records include a May 1987 statement from 
a private psychologist.  He indicated he had known the Veteran 
since July 1978 and the Veteran was a professional colleague and 
friend.  He stated that shortly after he began working together, 
he learned that the Veteran "suffered from an old military-
related injury."  Reference was made to the back, but no 
reference was made to the lower extremities.  The Veteran 
informed the psychologist that the first time he was injured came 
while he was in service when he jumped out of a truck that was 
about to explode.  He stated that he reinjured the back in 1968 
when he was assigned as a door gunner with the 155th Helicopter 
Assault Team and had to jump out of the helicopter "that had been 
hit and was going down."  The Veteran related to the individual 
that he jumped "just seconds before the helicopter exploded.  He 
was knocked unconscious by the impact and was subsequently 
paralyzed for over a month."  

At the time of an orthopedic examination by VA in September 1987, 
the Veteran reported that in 1967 he jumped from a helicopter and 
sustained an injury to the back.  He claimed he was in Vietnam at 
the time.  He reported that he was hospitalized and his legs were 
paralyzed.  For some reason, X-ray studies were not made.  He 
stated that "recovery began fairly quickly but was very, very 
slow.  Three months later he was able to walk.  He had by this 
time had been evacuated to Seattle and subsequently was 
discharged.  Still no films were made of his lumbar spine."

Additional pertinent evidence of record includes a March 1987 
statement from a private spine center.  It was noted the Veteran 
reported having had problems with his back ever since he jumped 
from a helicopter in Vietnam about 18 years ago.  "Apparently, 
the helicopter was crashing; the pilot had been shot and the 
patient was told to jump.  Out of six men in his platoon, only 
two survived.  The patient lay on the ground for 5-6 days; he was 
unconscious.  The Viet Cong came by, ransacked his body of 
clothing and effects and left him in the jungle clearing."  The 
Veteran further related that he was "transported back to a 
hospital stateside and it was a month before he regained the 
functional use of his lower extremities and another month before 
he was discharged."  

Additional pertinent evidence reveals the Veteran recorded a 
different history at the time of VA examination in October 1988.  
At that time he indicated that he first injured his back in 1967 
in service while attempting to drag a fellow soldier into a 
bunker.  He stated he was carrying a machine gun and an 
ammunition crate.  It caused a dislocated disc and resulted in 
his being placed on light duty for 30 days.  He added that he was 
also involved in another incident in 1968 when he jumped out of a 
helicopter as it was "burning up, I received a concussion and a 
spinal injury."  

Additional evidence includes a June 1998 statement from the 
psychologist whose 1987 statement is referred to above.  In 1998, 
the psychologist reported that the Veteran first consulted with 
him in March 1979.  He stated at that time the Veteran complained 
of depressive symptoms resulting with difficulty coping with 
persistent sharp pains in the lower and upper back which he 
attributed to when he jumped out of a helicopter while serving in 
Vietnam.  The Veteran also reported experiencing nightmares and 
flashbacks regarding combat experiences and it was indicated that 
the symptoms had resulted in a diagnosis of PTSD.

At the time of VA psychiatric examination in July 1999, the 
Veteran reported he was in Vietnam for about eight months and his 
tour was cut short because of his involvement in a helicopter 
crash in which he apparently "was in a coma for a number of hours 
and also injured his neck, back and fractured his leg in two 
places."  It was reported that he was medivaced to Cam Ranh Bay 
where he was treated and eventually sent  to Fort Lewis where he 
was described as depressed.  He stated that in Vietnam between 
1967 and 1968, he witnessed numerous atrocities, "killed hundreds 
of people as a door gunner on a helicopter doing Medevacs and did 
hundreds of body bags.  He saw mutilated children, mutilated 
women, mutilated soldiers with their genitals in their mouth, 
etc.  He knows he killed hundreds of people himself.  He lost 
close friends.  He was terrified most of the time."  It was 
further added that he saw "18-20 beheadings."  He also reported 
having seen further atrocities and being involved in bayonet 
fights as a result of ambushes .  Also, the Veteran reported that 
he was "connected" to a helicopter assault squadron while in 
Vietnam.  

Review of the file revealed most of the data dealt with 
orthopedic difficulties the Veteran was experiencing.  It was 
noted that in addition to the psychiatrist the psychologist 
referred to elsewhere in this decision, the Veteran saw another 
physician who apparently also felt that he had PTSD.  It was 
noted that a review of the records by the examiner "primarily 
deals with orthopedic problems, but there is a note by [the 
psychologist] indicating that it was his feeling that he had 
post-traumatic stress disorder when he saw him."  For some reason 
the Veteran had never been psychologically hospitalized and never 
medicated until 1999.  He also had had no real problems with 
employment up until recently when he was let go in March 1999 
from his current job.  Following evaluation the Veteran was given 
Axis I diagnoses of PTSD with dysthymia and alcohol abuse, in 
remission  times several years.  There was no Axis II diagnosis.  

Subsequent medical evidence reveals varying psychiatric 
diagnoses, including PTSD.  

Information of record reveals that searches by the JSRRC, the 
National Personnel Records Center, and other independent sources 
have been unable to document any corroboration of the Veteran's 
allegations of reported stressful incidents in service.  This 
includes notation that a search of morning reports of the 155th 
Assault Helicopter Company for the month of September 1967 
contain no mention of an incident involving a helicopter crashing 
while on patrol.  

The record contains a May 2010 memorandum from the PTSD 
coordinator at the AMC indicating that facility, despite numerous 
efforts to obtain supporting information, was not able to verify 
any of the Veteran's alleged stressful incidents based on 
information contained in the claims file.  It was stated that 
"all efforts to obtain the needed information have been 
exhausted, and further attempts would be futile."  A listing of 
the numerous attempts made to obtain the information necessary to 
corroborate these reported stressful events was made.  

Analysis

After a careful review of the record, the Board finds that the 
Veteran's claimed stressors are not verified or credible.  For 
this reason, the evidence weighs against a grant of service 
connection for PTSD.  

In Moreau v. Brown, 9 Vet. App. 389 (1996), the Court set forth 
the analytical frame work for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support a diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether the 
stressful events are sufficient enough to support a diagnosis of 
PTSD.  

The diagnosis of PTSD must be made in accordance with 
38 C.F.R. § 4.125(a) which incorporates the provisions of the 4th 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A Veteran's statements alone are not 
sufficient to establish the occurrence of an inservice stressor.  
Corroborating evidence is needed to support the claim of service 
connection for PTSD.  See 38 C.F.R. § 3.303(f); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The Veteran has reported a number of 
stressful incidents in service, but VA has been unable to verify 
any of the claimed stressors.  

The evidence indicates the Veteran served in Vietnam from 
September 1967 to December of 1968.  He reports, among other 
assertions, that he was involved in a jump from a helicopter 
crash that resulted in his fracturing a leg or both legs.  He 
also reports other stressful incidents.  However, his testimony 
is not credible given the fact that he has provided markedly 
different versions of events when seen for treatment by service 
department, private, and VA providers over the years.  The Board 
finds that his recounting of evidence is very dissimilar and 
reflects the pattern of an inconsistent historian.  

Corroborating evidence is needed to support a claim of service 
connection for PTSD and lay testimony alone may establish the 
occurrence of a claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).  However, the Veteran's substantial 
stressor irregularities again make him an unreliable historian at 
best.  He has reported having been hospitalized in service for a 
significant period of time, but the contemporaneous service 
treatment records available do not confirm any of this.  Indeed, 
at the time of the separation examination from service in July 
1968, the Veteran described his health as "excellent."  He 
expressed no complaints whatsoever and no clinical abnormalities 
were found.  Notation was made that an X-ray study of the lumbar 
spine done before separation was interpreted as being negative.  
The Veteran was seen on periodic occasions for health care 
purposes following his service, but at no time did he make any 
reference to having sustained a concussion or having been 
involved in a helicopter crash or jump or anything resembling a 
stressful incident.  

Additionally, he has asserted that he was assigned to a 
helicopter assault company during his time in Vietnam.  While 
this may well be possible, the available records document his 
service only with the 575th Supply Company.  

The Board is aware that the record contains diagnoses of PTSD.  
However, they are based on unsubstantiated accounts of stressors 
during service.  An opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Thus, those opinions are not 
reliable or persuasive.  The stressful events the veteran reports 
while serving in Vietnam are not corroborated to any extent and, 
moreover, are not deemed to be credible.  The Board is not 
required to accept a Veteran's uncorroborated accounts of his 
active duty experiences.  See Ward v. Derwinski, 1 Vet. App. 190, 
192 (1991).  

The Board also points out that although the Veteran has a 
diagnosis of PTSD, a medical opinion diagnosing PTSD does not 
suffice to prove the occurrence of a claim to service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  While it is well 
established that it is the province of trained healthcare 
providers to enter conclusions which require medical expertise, 
such as opinions as to diagnosis and causation (Jones  v. Brown, 
7 Vet. App. 134, 137 (1994)), it is the Board's responsibility to 
assess the credibility and weight to be given the evidence.  The 
Board is not bound to accept the Veteran's uncorroborated account 
of his experiences.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) 
(the probative value of medical evidence is based on a 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.  The credibility and 
weight to be attached to medical opinions are within the province 
of the Board).  The question of whether a specific event reported 
by a Veteran as a stressor is a question of fact for the Board to 
decide.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In essence, the Board notes that it does not question the 
Veteran's competence to relate the information as he remembers 
it.  It is not his competence that is at issue, but it is his 
credibility which the Board finds lacking.  At the time of 
separation examination and in other service treatment records, 
the Board finds it likely that the Veteran would report evidence 
carefully and accurately so that medical care professionals could 
provide appropriate treatment.  He did not do so and even went so 
far as to describe his overall health as "excellent!!"

In sum, the Board concludes that there is no verified or 
verifiable stressor to support the claim, and the record does not 
present a basis for VA to make additional attempts to 
independently corroborate any reported stressor.    

In the absence of credible evidence that the claimed inservice 
stressor occurred--an essential criterion for establishing 
service connection for PTSD--the criteria for service connection 
for PTSD are not met and the claim must be denied.  

It is noted that the provisions of 38 C.F.R. 3.304(f) were 
recently amended, to eliminate the requirement for corroborating 
evidence of claimed inservice stressors related to a Veteran's 
fear of hostile military or terrorist activity.  However, these 
revisions are not related to the claimed stressors in this case 
and the provisions are not for application.  

In reaching this conclusion, the Board has considered the 
applicability for the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

In respect to the Board's decision denying service connection for 
PTSD, the Board acknowledges that the Veteran has been accorded 
other psychiatric diagnoses.  The Board is aware that when a 
Veteran makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed and 
labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental illness disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  
In view of the foregoing, the case is REMANDED for the following:  

1.  Afford the Veteran a psychiatric 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder other than PTSD.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based upon the examination results and 
review of the claims folders, the examiner 
should address whether there is a 
50 percent or better probability that any 
current acquired psychiatric disorder other 
than PTSD was present in service or is 
etiologically related to service.  The 
Board emphasizes that the claim for PTSD 
has been resolved, and the issue is limited 
to psychiatric disorders other than PTSD.  
A complete rationale for any opinion 
expressed should be provided.  

2.  The claim should then be readjudicated.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


